DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-13 and 15-18 are the claims.

Unity of Invention Analysis
2.	Restriction is required under 35 U.S.C. 121 and 372.
	In assessing whether the requirements of unity of invention of an application are met, identification of the technical features that each solution to a technical problem contributes over the prior art (special technical features) must be made. If then a technical relationship between the solutions, involving one or more of the same technical features, can be recognized, the requirements of unity of invention are said to be met.
	The claims of the first presented invention for the present application relate to a TNFR agonist binding two different part of the TNFR.
	Thus, given its broadest interpretation, the general concept of independent claim 1, a TNFR agonist comprising binding portions specific to at least two different parts of said TNFR, is already known from each of the prior art references:
Li et al. (JOURNAL OF CLINICAL INVESTIGATION, AMERICAN SOCIETY FOR CLINICAL INVESTIGATION, US, vol. 108, no. 7, 1 October 2001 (2001-10-01); IPER), pages 971-979,discloses DART molecules with enhanced DR5 agonistic activity for 
Lam et al. (JOURNAL OF CLINICAL INVESTIGATION, AMERICAN SOCIETY FOR CLINICAL INVESTIGATION, US, vol. 108, no. 7, 1 October 2001 (2001-10-01), pages 971-979; IPER) discloses that RANKL (note of the examiner: the activating ligand of RANK) binds at two parts of the TNFR super family member RANK, in the AA' ' loop and in the CD loop (p. 978, right col., paragraph 3).
WO 2016/164480 A1 (GENENTECH INC [US]; F HOFFMANN-LA ROCHE AG [CH])13 October 2016 (2016-10-13): IPER) relates to agonist OX-40 antibodies and discloses mixed and biepitopic hexameric structures (p. 194, example 6). FIG. 15 shows the T cell proliferation and cytokine release data from the experiment in example 6. The results show that the mixed hlA7/h3C8 RY LALAPG variant antibodies enhance activity relative to either antibody alone (p. 194, ex. 6). These data suggest that mixed hexameric complexes are formed upon 0X40 receptor engagement, thus providing multivalent agonism and T cell activation in the absence of FcR-mediated cross-linking (p. 194, ex. 6). D3 further discloses that hexameric variants can be engineered into a bi-specific antibody to capitalize on this epitopic synergy (p. 194, ex.6, see also claim 138-139). For example a bispecific antibody can be engineered wherein one arm is h1A7 and the other arm is h3C8 (p. 194, ex. 6).

because they are for example bi-epitopic, or because of the interpretation of the unclear term "two different parts", there appears therefore to be no technical features in common between inventions 1-6 that could provide a novel and inventive unifying concept.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The resulting separate inventions, as presently identified, have been grouped according to the order in which they have been claimed.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an TNFR agonist comprising binding portions specific to at least two different parts of said TNFR.

Group II, claim(s) 11, drawn to an 0X40 agonist encoded by SEQ ID Nos: 45 and 16 or isolated polypeptides having an amino acid sequence that is at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% thereto.

Group III, claim(s) 12 and 15, drawn to method of treating cancer comprising administering a therapeutically effective amount of the agonist of claim 1 to a subject in need thereof.

Group IV, claim(s) 13 and 16, drawn to method of activating components of the human immune system comprising administering a therapeutically effective amount of the agonist of claim 1 to a subject in need thereof.

Group V, claim(s) 17, drawn to a method of treating cancer comprising administering a therapeutically effective amount of the agonist of claim 11 to a subject in need thereof.

Group VI, claim(s) 18, drawn to method of activating components of the human immune system comprising administering a therapeutically effective amount of the agonist of claim 11 to a subject in need thereof.

4.	As no technical features can be distinguished which, in light of the prior art, could be regarded as special technical features on which a unifying concept could be based, there is no single inventive concept underlying the plurality of claimed inventions. 
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (TNFR (Claim 3)) are as follows: CD27, 4-1BB (CD137), 0X40 (CD134), FTVEM, CD30, and GITR.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

8.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (agonist function/activity) are as follows: 

    PNG
    media_image1.png
    85
    814
    media_image1.png
    Greyscale

OR

    PNG
    media_image2.png
    333
    837
    media_image2.png
    Greyscale

Applicant is required, in reply to this action, to elect a single species (a species of SEQ ID NO. for elected Claim 10) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643